Title: From George Washington to François-Jean de Beauvoir, marquis de Chastellux, 13 July 1781
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de


                  Sir
                     
                     H.Qrts July 13th 1781
                  
                  I am much obliged to you for apprehending & sending One of the Persons who caused the disturbance last night under Guard—He shall be confined & properly examined—Be assured, Sir, every Measure, shall be adopted to preserve good Order & prevent a repetition of the like outrages in future.  With perfect respect & esteem I am
                  
               